Citation Nr: 0934567	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-25 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at a private medical facility on 
November 26, 2004.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Huntington, West 
Virginia.

The Veteran was scheduled to appear at a videoconference 
hearing before the undersigned Veterans Law Judge in 
September 2009.  However, the Veteran withdrew his appeal in 
writing prior to the scheduled hearing in August 2009.


FINDING OF FACT

In August 2009, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he desires to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

In an August 2009 statement, the appellant indicated his 
desire to withdraw this appeal.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


							(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


